Citation Nr: 0919233	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a personality disorder.

2.  Entitlement to service connection for traumatic 
conjunctivitis, left eye, claimed as dermal burn.

3.  Entitlement to service connection for residuals of a 
right ankle sprain.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1977, and from September 1977 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  Subsequently, the Board remanded 
this matter for additional development in December 2006.

The Board notes that in a March 2009 rating decision service 
connection was granted for a fourth issue on appeal, post-
traumatic arthritis status post left knee injury.  As the 
award of service connection is a full grant of the benefit 
requested, that issue is not before the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record does not demonstrate that a 
psychiatric disorder, to include a personality disorder, was 
developed as a result of an established event, injury, or 
disease during active service.

3.  Evidence of record does not demonstrate that residuals of 
a right ankle sprain are the result of any established event, 
injury, or disease during active service.

4.  Evidence of record does not demonstrate that chronic 
residuals traumatic conjunctivitis, left eye, claimed as 
dermal burn, are the result of an established event, injury, 
or disease during active service.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include a 
personality disorder, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.9, 4.127 (2008).

2.  Residuals of a right ankle sprain were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  Chronic residuals traumatic conjunctivitis, left eye, 
claimed as dermal burn, were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in August 2003, February 2006, March 2006, and January 
2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in March 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2006 and January 2007 
correspondence. 

The Board notes that on remand the RO requested the Veteran 
to complete and sign a VA Form 21-4142 (Authorization to 
Release Information to the VA) in order to obtain medical 
records from the correctional facility, but that the Veteran 
did not respond.  The Court has also held that VA's "duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  If a Veteran wishes help he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
relevant evidence.  The Board finds that the notice 
requirements pertinent to the two issues herein decided have 
been met and all identified and authorized records relevant 
to the matter have been either requested or obtained.  The 
Board finds that the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with these claims would not cause any prejudice 
to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses or 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Acquired Psychiatric Disorder, including Personality Disorder

In this case, service treatment records show that the Veteran 
was seen for complaints of depression while in service.  
During his first period of active duty, a May 1976 record 
revealed that he was hospitalized for a week after he felt 
depressed, with feelings of sadness, hopelessness, decreased 
appetite, a 10-pound weight loss, guilt-ridden feelings, 
decreased personal hygiene and work efficiency, and suicidal 
ideation over the past six weeks.  The Veteran had many work 
problems, for which he took responsibility, and which he said 
were related to his increasing sense of depression.  On 
admission his mental status examination showed that he was 
depressed, underproductive, sad, hopeless, and guilt-ridden.  
There was no sign of organic brain syndrome or psychosis.  It 
was noted that his judgment seemed somewhat immature.  
Psychological testing showed no signs of psychosis or major 
mood disturbance, but was consistent with a characterologic 
defect.  During hospitalization there was no sign of 
endogenous or neurotic depression.  His suicidal ideation 
seemed decreased and his risk of self-destructive behavior 
seemed minimal.  He was treated with therapy and medication 
and returned to duty in a week.  Impression was situational 
depressive reaction, rule out depressive neurosis and rule 
out immature personality disorder.  

His first discharge examination, in July 1977, failed to 
disclose any psychiatric abnormalities.  A reenlistment 
examination the following month also showed no psychiatric 
abnormalities, but noted that the Veteran had a depressive 
reaction while in service for which he had been hospitalized 
and treated with medication, that there were no sequela and 
no depression since, and that he had been fine.

During his second period of active duty, a January 1978 
service treatment record revealed that the Veteran was seen 
at a neuropsychiatric clinic.  It was noted that the Veteran 
had reconciled with his girlfriend and felt he had no 
problems which needed treatment.  He planned a 30-year career 
with the Navy and felt he could handle any future stress 
without acting out.  The examiner wrote that no treatment was 
indicated unless a further incident occurred.

December 1978 service treatment records noted that the 
Veteran recently was reduced in rate and described depression 
and suicidal intent with a plan formulated.  Discipline and 
performance problems were noted and the Veteran's feigning 
illness when he was late.  Shipboard examiners felt the 
Veteran was being manipulative as he declared his suicidal 
ideation immediately prior to liberty call when he was 
scheduled to assume the duty.  A psychological evaluation 
noted a three-month history of feeling depressed without 
dysphoria, loss of interest in activities, anorexia, a 20-
pound weight loss, and sleep disturbance secondary to 
multiple situational problems.  While the first impression of 
a Navy psychiatrist was adjustment reaction of adult life 
secondary to occupational discord, after consultation with 
shipboard medical personnel he diagnosed a mixed personality 
disorder and recommended administrative separation.

The January 1979 discharge examination disclosed no 
psychiatric abnormalities, though on his contemporaneous 
report of medical history the Veteran checked the "yes" box 
to the question whether he ever had depression or excessive 
worry and noted his hospitalization in May 1976 for chronic 
depression.

Private medical evidence from the correctional facility in 
which the Veteran has been incarcerated, dated from June 1985 
to January 2006, revealed no evidence of treatment for a 
depression or psychiatric disorder.

Five lay statements dated in March 2006 were submitted in 
which other inmates described the Veteran's mood swings, his 
loss of temper and nervousness, and their belief that he had 
some type of mental problem.  

The Veteran underwent a VA examination in September 2008.  He 
alleged that he was first diagnosed with depression while on 
active duty.  He said that he had symptoms of depression 
since, such as anhedonia, lethargy, poor sleep, short-term 
memory and concentration problems, and feelings of 
hopelessness and helplessness.  He reported periods of 
suicidal ideation, but denied any serious intent or plan.  He 
had no substance abuse issues.  He also said that he was 
arrested and incarcerated for murder in 1984 and was now 
serving a life sentence for that murder.  He reported 
fluctuating periods of depression and euthymic mood 
throughout his incarceration.  The examiner noted there was 
no current treatment for a mental disorder but that the 
Veteran reported moderate to severe daily symptoms.  No 
inappropriate behavior or panic attacks were noted.  
Diagnosis was recurrent and moderate major depressive 
disorder.  

The VA clinical psychologist who examined the Veteran in 
September 2008 filed an addendum in February 2009 after 
reviewing the Veteran's claims file.  In the addendum, the 
examiner stated that the Veteran may indeed suffer from a 
depressive disorder but that it was indeterminable if such a 
depressive disorder was due to active military service.  
Diagnosis of recurrent and moderate major depressive disorder 
was continued.  The examiner noted that both service 
treatment records and correctional facility treatment records 
were negative for any diagnosis of chronic depression and 
that service records indicated a concern about malingering or 
a more likely personality disorder.

Based upon the evidence of record, the Board finds that the 
Veteran's claimed psychiatric disorder, to include a 
personality disorder, is not a result of any established 
event, injury, or disease during active service.  While 
service treatment records show that the Veteran complained of 
depression during service and was seen in psychiatric clinics 
during his two tours of active duty, he was variously 
diagnosed with situational depressive reaction, rule out 
depressive neurosis and rule out immature personality 
disorder, and later adjustment reaction of adult life 
secondary to occupational discord, and a mixed personality 
disorder.  Though hospitalized for a week in May 1976 for the 
depressive reaction, those symptoms had resolved before he 
was allowed to subsequently reenlist in the Navy.  The 
Veteran himself reported no further psychiatric problems, as 
reflected in a January 1978 service treatment record, until 
discipline problems mounted onboard ship in December 1978.  

The Board notes that personality disorders are not considered 
diseases or injuries for compensation purposes, and, thus, 
are not considered disabilities for which service connection 
can be established.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2000); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding 
that 38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid regulation).  While service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993)), there is no competent evidence to suggest that 
such has occurred in this case.  Assuming that the Veteran 
does have a current psychiatric disability, there is no 
competent medical evidence to show that a nexus exists 
between that disability and service.  See Hickson, 12 Vet. 
App. at 253.  While an examiner suggested in the September 
2008 and January 2009 VA examination reports that the Veteran 
may, by symptomatology, meet the criteria for a diagnosis of 
recurrent and moderate major depressive disorder, that VA 
examiner could not determine that such a disorder was related 
to military service because the Veteran had never been 
diagnosed with chronic depression while in service or later 
while in prison.  The Veteran has not submitted any private 
medical nexus evidence.

The Board further finds that there is no medical evidence in 
the claims file that shows the Veteran was suffering from a 
psychiatric disorder, including a depressive disorder, within 
a year after discharge from service.  After his first 
discharge from service, the examiner who conducted his 
reenlistment examination noted that the depression for which 
the Veteran had been hospitalized had resolved and was not a 
bar to service.  There is no medical evidence of a 
psychiatric disorder within a year of his second discharge 
from service, though service treatment records do show a 
personality disorder for which service connection is not 
warranted.  Therefore, service connection on a presumptive 
basis is not applicable for the psychiatric disorder claim.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Right Ankle

A service treatment record dated in December 1975 showed that 
the Veteran complained of swelling and tenderness over the 
anterior of the right ankle ligaments.  X-ray studies were 
negative for a fracture.  He was given a short leg walking 
cast and crutches and placed on light duty for six weeks.  
Diagnosis was partial tear of ligaments or a sprain.  His 
January 1979 discharge examination revealed no ankle 
disability.

September 1985 medical records from the correctional facility 
where the Veteran was incarcerated revealed that the Veteran 
was treated there for a right ankle sprain after having 
injured the ankle. 

The Veteran underwent a VA orthopedic examination in August 
2008.  He told the examiner that in service he twisted his 
right ankle during field exercises while on uneven ground and 
had to wear a cast.  While he admitted it improved, he said 
that it never felt normal and over the years he had noted 
more pain.  X-ray studies showed no fracture or dislocation 
in the right ankle, but mild to moderate degenerative changes 
were noted within the joint space.  Diagnosis was 
degenerative joint disease of the right ankle.  The examiner 
opined that it was less likely than not that the onset of 
this disorder was due to military service.  He noted no right 
ankle complaints or abnormalities listed in service records 
after the Veteran's treatment for the right ankle sprain in 
1975.  The examiner felt that the 1975 sprain resolved at the 
time and was not connected to the sprain noted in prison in 
September 1985.

Based upon the evidence of record, the Board finds that the 
Veteran's claimed residuals of a right ankle sprain are not 
the result of any established event, injury, or disease 
during active service.  While service treatment records show 
treatment for a right ankle injury in service in 1975, the 
Veteran was discharged from service without any medical 
evidence of a chronic right ankle disorder.  There is no 
further evidence of any complaints related to the right ankle 
until 1985, six years after discharge from service.  While 
the August 2008 VA examiner found that the Veteran has a 
current right ankle disability, degenerative joint disease of 
the right ankle, there is no competent medical evidence to 
show that a nexus exists between that disability and service.  
See Hickson, 12 Vet. App. at 253.  In fact, the August 2008 
VA examiner found there was no nexus between the inservice 
ankle injury and today's degenerative joint disease.  The 
Veteran has not submitted any private medical nexus evidence.

The Board further finds that there is no medical evidence in 
the claims file that shows the Veteran was suffering from an 
arthritic right ankle disorder within a year after discharge 
from service.  Therefore, service connection on a presumptive 
basis is not applicable for the right ankle claim.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Chronic Residuals Traumatic Conjunctivitis, Left Eye, claimed 
as Dermal Burn

A review of the service treatment records reflects that in 
March 1978, the Veteran splashed battery acid in his left 
eye.  He complained of pain, a burning sensation and only 
light vision.  The assessment was dermal burn.  The eye was 
irrigated, and ophthalmic neodecadron was applied.  The 
following day, he was seen by an ophthalmologist.  There was 
fine staining of the conjunctiva, but the cornea was clear.  
Thee was a normal disc, macula, and retina.  The impression 
was residual conjunctivitis secondary to battery acid.  No 
residual keratitis, intra-ocular involvement.  At the time of 
his October 1978 separation physical examination, the 
examiner noted no lenticular opacities

Post service, medical records from the correctional facility 
where the Veteran is confined include a November 2002 note 
where the Veteran complained of difficulty with distance 
vision as well as reading.  Following testing, refractive 
error was diagnosed.  It was indicated that he needed 
glasses.

In February 2008, the Veteran underwent a private eye 
examination.  Myopia, astigmatism presbyopia and hypertropia 
were diagnosed.  There was no indication that the veteran had 
conjunctivitis in the left eye.  Bifocals were prescribed.

The record reflects an injury to the left eye in service, 
that appears to have been of an acute and transitory nature.  
The eye was treated immediately following the injury, and the 
injury apparently cleared.  At the time of his separation 
from service, no left eye pathology was noted.  It was not 
until over 20 years after separation from service that he 
complained of problems with his vision, and eye glasses were 
ordered.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Further, while the Veteran claims that his present left eye 
injury problems are the result of an inservice injury, he has 
presented no medical documentation to support his theory.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For the reasons cited above, service connection for traumatic 
conjunctivitis, left eye, claimed as dermal burn is not 
merited.

All Claims

While the Veteran may sincerely believe that he has a 
psychiatric disorder, a left eye disorder and an arthritic 
right ankle as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, entitlement to service connection for 
these disorders must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include a personality disorder, is denied.

Entitlement to service connection for residuals of a right 
ankle sprain is denied.

Entitlement to service connection for traumatic 
conjunctivitis, left eye, claimed as dermal burn is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


